HARRELL, J.,
dissenting.
With even more respect than usual, I dissent. This is a close case; however, I am persuaded by the legislative history *346of the relevant statute’s antecedent, the 1978 consolidated theft statute, and particularly the report of the Joint Committee on Theft Related Offenses (see majority op. at 337-40, 55 A.3d at 926-28), that Criminal Law Article § 7-104(d) criminalizes Weems’s conduct, i.e., upon being notified of the counterfeit status of the check, Weems retained the proceeds and failed to restore them to Anchor Check Cashing after a reasonable time. The polar star for interpreting the perceived ambiguity in the consolidated theft statute in this case is that the Legislature intended tó eliminate the common law requirement that a person who received property improperly was guilty of a crime only if the person knew at the time of receipt that it was delivered by mistake. As the majority opinion notes (op. at 338-40, 55 A.3d at 926-27), the Joint Subcommittee, in its commentary accompanying former Article 27 § 342(d), stated:
In order to avoid this fiction of the common law which requires a nebulous determination of whether there was an intent to deprive at the time the property was found, it was decided that an intent which is formulated at any time with a purpose of depriving the rightful owner of ... misdelivered property is sufficient to constitute the crime of theft.
Coulter called Weems twice and informed her that the check was determined to be counterfeit and that the money was to be returned to Anchor Check Cashing. Instead, Weems retained the money and refused manifestly to return it. Thus, the necessary mens rea arose subsequent to the initial acquisition of the proceeds from the check. Her conviction by the Circuit Court for Anne Arundel County of violating Criminal Law Article § 7-104(d) was correct. Accordingly, I would reverse the judgment of the Court of Special Appeals overturning the conviction.